Order, Supreme Court, New York. County (Shainswit, J.), entered December 17, 1984, denying the motion of *669Fleur Garage Corp. to dismiss the amended complaint, and further denying the motion of the several plaintiffs in a Supreme Court action and Vermeer Garage Corp., defendant in a Civil Court proceeding, for removal and consolidation of the Civil Court proceeding with the Supreme Court action, modified, on the law, the facts and in the exercise of discretion, with costs, to grant the motion to consolidate the Civil Court proceeding with the Supreme Court action, and otherwise affirmed.
We are in agreement with Special Term that the amended complaint, seeking, inter alia, a declaration that a certain garage lease dated April 27, 1979 be deemed invalid, adequately sets forth a legal claim for relief.
As to Special Term’s denial of the motion to consolidate, however, we are persuaded that the totality of the circumstances presented here strongly indicates the advisability that the issues be determined in a single consolidated action.
Accordingly, we modify Special Term’s order to the extent of granting the motion for consolidation. Concur — Sandler, J. P., Sullivan, Carro, Fein and Milonas, JJ.